Savage, C. J.
Mr. Sayre’s certificate of commencing a elerkshipj was filed January 18th, 1825; he having years to serve. In our computation of time for clerkship, we call four terms a year; so that Mr. Sayre twelve terms. Had his certificate been filed in October ... . . term, 1824. he would, now. be entitled to his examination. But it was filed in October vacation. The computation of time is already very favorable to the student; more so than in any other case; and we think we must require the full number of terms in fact, • without allowing the filing of a certificate in vacation, to relate to a previous term.